August 29, 2008


Mr. R. Brent Cooper
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202

Honorable  Nancy  A.  Thomas
160th Judicial District Court
600 Commerce Street, Suite 640
Dallas, TX 75202
Mr. William M. Hayner Jr.
William M. Hayner & Associates
2929 Carlisle Street, Suite 220
Dallas, TX 75204

RE:   Case Number:  06-0491
      Court of Appeals Number:  05-05-01663-CV
      Trial Court Number:  03-9170-H

Style:      IN RE  BAYLOR MEDICAL CENTER AT GARLAND

Dear Counsel:

      Today the Supreme Court of Texas abates this cause pursuant  to  Texas
Rule of Appellate Procedure 7.2 and issued  the  enclosed  opinions  in  the
above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |